Citation Nr: 1700501	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions rendered by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

This case was previously before the Board in January 2016 and was remanded for further development.  As part of that action, a claim for an initial rating higher than a 20 percent for a lumbar spine condition was remanded for issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in April 2016, and the Veteran did not perfect an appeal.  Thus, the claim for an initial rating higher than a 20 percent for a lumbar spine condition is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the prior January 2016 Board remand, the Veteran was afforded a VA examination for his spine in May 2011.  The Board previously noted that the May 2011 VA examiner's opinion was inadequate in failing to provide a rationale as to why the Veteran's neck disability was related to a post-service broken jaw.  The Veteran was afforded a new VA examination in March 2016.  The March 2016 VA examiner noted that the Veteran's current cervical spine disability is not aggravated or caused by service or a 1986 motor vehicle accident, or aggravated by the Veteran's lumbar spine disability.  Specifically, it was noted that August 1986 cervical spine imaging shows no acute pathology and that the Veteran's earliest account of a neck issue is in 1998.  He also noted that imaging noted degenerative disc disease from that time forward without the mentioning of lumbar spine as the nexus but coexistence correlation without causation.  In opining that the Veteran's current neck disability was not related to active service or his lumbar spine disability, the examiner improperly relied solely on the absence of evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  The Board notes that according to the November 2015 Board hearing transcript, the Veteran reported that his neck began hurting him about a year or two after he got out of service.  Moreover, the examiner stated that the Veteran's lumbar spine disability did not aggravate the Veteran's neck disability, however, no rationale was provided.  

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As a result of the inadequacies noted above, a remand is necessary to provide the Veteran an adequate etiological opinion regarding his cervical spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including VA treatment records from the VA medical center in Houston, Texas, and any associated outpatient clinics dated from January 2016 to present.

2.  Then, return the Veteran's claims file and a copy of this remand to the examiner that performed the March 2016 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

For each cervical spine disability diagnosed, the examiner is requested to respond to the following:

(a)  Is it at least likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was incurred in, otherwise caused by his active duty service, include his documented motor vehicle accident in August 1986 that resulted in low back pain, or began within one year of his active duty service?

(b)  Alternatively, is it at least likely as not (50 percent or greater probability) that the Veteran's disability was caused or aggravated by his service-connected lumbar spine disability?

The examiner must include a detailed rationale for the conclusions/opinions generated, including citations to the medical evidence and lay testimony of record.  The examiner must consider and discuss the Veteran's specific contention that he experienced neck symptoms in service and has continued to experience those symptoms since service.  The examiner should note that the absence of in-service evidence is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the neck disability, that should be stated.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a cervical spine disability. If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and consideration of all new evidence submitted and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


